PER CURIAM.
George Martin appeals from the judgment of the Circuit Court of Butler County, Missouri, denying his motion to vacate a five-year sentence he received following his plea of guilty to issuing a no funds check.
Appellant’s motion assigned eighteen grounds for relief and his court-appointed counsel added another by amendment. Following an evidentiary hearing the trial court ruled adversely to appellant on all of the grounds asserted. In this appeal appellant’s only points are that his plea of guilty was not voluntarily and understandingly made and that he was charged with one offense and convicted of another.
We have reviewed the transcript of the evidentiary hearing [including the transcript of the proceedings conducted by Special Judge Roy W. McGhee before accepting appellant’s guilty plea and imposing sentence] and the authorities cited by the parties in their briefs herein and find no merit to appellant’s grounds. The judgment of the trial court denying appellant relief under Rule 27.26, V.A.M.R., is based on findings of fact which are not clearly erroneous. No error of law appears. An opinion would have no precedential value.
The judgment is affirmed. Rule 84.16, V.A.M.R.
All concur.